IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF S.S., A MINOR       : No. 192 WAL 2016
                                       :
                                       :
PETITION OF: S.S.                      : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.